Case 1:21-cv-10341 Document1 Filed 03/01/21 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

BOSTON DIVISION

 

C.A. No.

)
PARASKEVI CIULLA, )
)

Plaintiff, ) CASE NO,
)
v. )
)
SHARON PUBLIC SCHOOLS, )
)
Defendant. )
)

 

COMPLAINT AND JURY DEMAND
PARTIES
1. Plaintiff, Paraskevi Ciulla is a resident of Brockton, Massachusetts,
Z. Defendant, Sharon Public Schools is a Municipality with a principal place
of business at 75 Mountain Street, Sharon, Massachusetts.

FACTUAL ALLEGATIONS

3 Plaintiff was employed as a payroll specialist for Defendant, Sharon Public

Schools from November 28, 2018 to November 17, 2020,

4. Defendant agreed to pay Plaintiff wages based upon a contract that was
renewed each year.

> Defendant’s employee handbook expressly requires that Defendant pay
overtime pay for hours worked in excess of forty (40) in any given week.

6, Defendant failed to pay Plaintiff overtime pay in violation of the policy in

the handbook and in violation of State and Federal Wage and Overtime laws.
Case 1:21-cv-10341 Document1 Filed 03/01/21 Page 2 of 7

t On November 13, 2020 Ms. Ciulla was seen by her doctor due to severe
medical issues. Her doctor gave her a note indicating that she should not return to work
until November 23, 2020.

8. This note was forwarded to the Defendant and they were notified that Ms.
Ciulla was going to file for FMLA leave. She filed for FMLA on November 16, 2020.

9, Defendant terminated Ms. Ciulla on November 17, 2020.

CLAIMS FOR RELIEF
COUNTI

Fair Labor Standards Act (FLSA)
29 U.S.C. § 201 et. Seq.

10. Ms. Ciulla incorporates Paragraphs 1-9 as if fully set forth herein.

11. Atall times relevant to this Complaint, Defendant was an “employer” of
Plaintiff within the meaning of the FLSA (29 U.S.C. § 207).

12. Atall times relevant to this Complaint, Plaintiffs were “employees” of
Defendant within the meaning of the FSLA (29 U.S.C. § 207).

13. Atall times relevant to this Complaint, Defendant employed Plaintiff,
suffering or permitting them to work within the meaning of the FSLA (29 U.S.C. § 207).

14. Defendant failed to pay overtime compensation to Plaintiff for all such
work in a timely manner, in violation of the FSLA.

15. Such failures constituted outrageous conduct, made knowingly and

willfully, because of Defendant’s evil motive or reckless indifference to Plaintiff's rights.
Case 1:21-cv-10341 Document1 Filed 03/01/21 Page 3 of 7

16. As a result of Defendant’s violation of the FLSA, Plaintiff has incurred
harm and loss in an amount to be determined at trial, along with multiple damages,
attorneys’ fees and costs of litigation.

WHEREFORE, the Plaintiff requests a judgment against the Defendant for all

damages provided by law including attorneys’ fees, costs and interest.

COUNT IT

Massachusetts Fair Wage Law
M.G.L. c. 149, §§ 33B-33C and M.G.L. c. 151

17. Ms. Ciulla incorporates Paragraphs 1 — 16 as if fully set forth herein.

18. At all times relevant to this Complaint, Defendant was an “employer” of
Plaintiff within the meaning of the Massachusetts Wage Act and the Massachusetts Fair
Wage Law (M.G.L. c. 149, §§ 33B-33C and M.GLL. c. 151).

19, At all times relevant to this Complaint, Plaintiff was an “employee” of
Defendant within the meaning of the Massachusetts Wage Act and the Massachusetts Fair
Wage Law (M.GLL. c. 149, §§ 33B-33C and M.GLL. c. 151).

20. _—_ Atall times relevant to this Complaint, Defendant employed Plaintiff,
suffering or permitting her to work within the meaning of Massachusetts Wage Act and the
Massachusetts Fair Wage Law (M.G.L. c. 149, §§ 33B-33C and M.GLL. c. 151).

21. Defendant failed to pay overtime compensation to Plaintiff for all such
work in a timely manner, in violation of the Massachusetts Wage Act and the
Massachusetts Fair Wage Law.

ees Such failures constituted outrageous conduct, made knowingly and

willfully, because of Defendant’s evil motive or reckless indifference to Plaintiff's rights.
Case 1:21-cv-10341 Document1 Filed 03/01/21 Page 4 of 7

23. As aresult of Defendant’s violation of the Massachusetts Wage Act and the
Massachusetts Minimum Fair Wage Law, Plaintiff has incurred harm and loss in an
amount to be determined at trial, along with multiple damages, attorneys’ fees and costs of
litigation.

WHEREFORE, the Plaintiff requests a judgment against the Defendant for all
damages provided by law including attorneys’ fees, costs, and interest,

COUNT Il
Breach of Contract

24, Ms. Ciulla incorporates Paragraphs 1 — 23 as if fully set forth herein.

25. Defendant entered into an unambiguous and enforceable contract that
requires Defendant to pay the Plaintiff in the form of wages, which includes overtime pay.

26. _ Plaintiff worked continuously, diligently and effectively on behalf of the
Defendant, fulfilling her contractual obligations to perform work.

27. In breach of their contract with the Plaintiff, the Defendant has failed to pay
the Plaintiff overtime pay.

28. As a result of Defendant’s breach of its contract, the Plaintiff has incurred
harm and loss.

WHEREFORE, the Plaintiff requests a judgment against the Defendant for all

damages provided by law including attorneys’ fees, costs, and interest.

COUNT IV

Unjust Enrichment

29. Ms. Ciulla incorporates Paragraphs 1 — 28 as if fully set forth herein.
Case 1:21-cv-10341 Document1 Filed 03/01/21 Page 5of7

30. Defendant has been unjustly enriched at the expense of the Plaintiff by
receiving the benefit of the Plaintiff's services without paying her the proper
compensation.

31. As aresult, Plaintiff has incurred and will incur damages.

WHEREFORE, the Plaintiff requests a judgment against the Defendant for all
damages provided by law including attorneys’ fees, costs, and interest.

COUNT V

Violation of the Family and Medical Leave Act
29 U.S.C. § 2601, et seq.

32. Ms. Ciulla incorporates Paragraphs 1-31 as if fully set forth herein.

33. Plaintiff worked for Defendant for more than 12 months and otherwise met
the prerequisites to file for FMLA protection.

34, Plaintiff suffered from a “serious health condition” that rendered her unable
to perform one or more of the essential functions of her job without intermittent leaves of
absence.

35. Defendant was required to provide Plaintiff with intermittent leave or
absence as prescribed by her doctor until she used the equivalent of 12 workweeks in a 12-
month period.

36. Defendant terminated Plaintiff as she was in the process of filing for FMLA
leave in violation of 29 U.S.C. § 2601, et seq.

37. As a result of Defendant’s actions, the Plaintiff suffered harm.

WHEREFORE, the Plaintiff requests judgment in her favor and further requests
that this Court award her lost wages, emotional distress damages, punitive damages, costs,

attorney fees and all damages this Court deems just and proper.
Case 1:21-cv-10341 Document1 Filed 03/01/21 Page 6 of 7

COUNT VI
Retaliation.

38. Ms. Ciulla incorporates Paragraphs 1-37 as if fully set forth herein.

39, As a result of engaging in protected activity as outlined in Counts I, [J and
V of this Complaint, Defendant retaliated against Ms. Ciulla by imposing adverse
employment actions against her, limiting her job opportunities and pay, instituting adverse
employment actions against her, terminating her and treating her in a hostile manner,

40. Asa result of this treatment, Ms. Ciulla suffered severe damages including
loss of occupational opportunities and income and severe emotional distress.
WHEREFORE, the Plaintiff requests judgment in her favor and further requests that this
Court award her lost wages, emotional distress damages, punitive damages, costs, attorney

fees and all damages this Court deems just and proper.

THE PLAINTIFF DEMANDS A TRIAL BY JURY.

Paraskevi Ciulla
Plaintiff,
By her Attorney,

Yo XN va

David H. Stillman, Esq. (BBO#555554)
STILLMAN & ASSOCIATES, PC

51 Mill Street, Suite 11

Hanover, MA 02339

Tel. 781-829-1077

Fax 781-829-2077
dhs@stillmanlegal.com

 
Case 1:21-cv-10341 Document1 Filed 03/01/21 Page 7 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

BOSTON DIVISION
C.A. NO,

)
PARASKEVI CIULLA, )
)
Plaintiff, )
“i )
)
SHARON PUBLIC SCHOOLS, )
)
Defendant. )
)
)

 

VERIFICATION OF COMPLAINT

I, Paraskevi Ciulla, being first duly sworn, state that I am the plaintiff in the above-
entitled action, that I have read the foregoing complaint and know the contents thereof, and

that the same is true to the best of my knowledge and belief.

Paraskevi Ciulla

 

March / , 2021
